This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2 STATE OF NEW MEXICO,

 3          Plaintiff-Appellee,

 4 v.                                                                                   No. 34,187

 5 ALEXANDER MORGAN,

 6          Defendant-Appellant.


 7 APPEAL FROM THE DISTRICT COURT OF BERNALILLO COUNTY
 8 Judith Nakamura, District Judge


 9 Hector H. Balderas, Attorney General
10 Santa Fe, NM

11 for Appellee

12 Jorge A. Alvarado, Chief Public Defender
13 Steven J. Forsberg, Assistant Appellate Defender
14 Santa Fe, NM

15 for Appellant


16                                 MEMORANDUM OPINION

17 BUSTAMANTE, Judge.
 1   {1}   Defendant has appealed from a conviction for DWI. We previously issued a

 2 notice of proposed summary disposition in which we proposed to uphold the

 3 conviction. Defendant has filed a memorandum in opposition. After due consideration,

 4 we remain unpersuaded. We therefore affirm.

 5   {2}   Defendant has challenged the denial of his motion to suppress. In the notice of

 6 proposed summary disposition we opined that the traffic stop and ensuing

 7 investigation were within the applicable constitutional parameters. See, e.g., State v.

 8 Walters, 1997-NMCA-013, ¶¶ 5, 25-26, 123 N.M. 88, 149 P.3d 282 (arriving at the

 9 same conclusion under analogous circumstances).

10   {3}   In his memorandum in opposition Defendant continues to assert that the “mere

11 temporary blockage of traffic while his emergency flashers were operating did not

12 warrant the officer acting in a community caretaking role[,]” but implicitly

13 acknowledges that Walters provides otherwise. [MIO 1] We remain unpersuaded by

14 Defendant’s argument, and adhere to our initial assessment. To the extent Defendant

15 is impliedly asking us to reconsider Walters, we decline to do so.

16   {4}   Accordingly, for the foregoing reasons, as well as the reasons set forth in the

17 notice of proposed summary disposition, we affirm.

18   {5}   IT IS SO ORDERED.

19


                                              2
1                            _______________________________________
2                            MICHAEL D. BUSTAMANTE, Judge

3 WE CONCUR:


4
5 MICHAEL E. VIGIL, Chief Judge


6
7 JAMES J. WECHSLER, Judge




                                  3